Name: Commission Regulation (EEC) No 1302/89 of 11 May 1989 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 89 Official Journal of the European Communities No L 130/21 COMMISSION REGULATION (EEC) No 1302/89 of 11 May 1989 suspending advance fixing of the export refund for certain pigmeat products to discourage applications for the advance fixing of refunds from being submitted for speculative purposes, the advance fixing of refunds should be suspended until the new refunds come into effect, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (8), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 932/89 (4) ; Whereas it is necessary, in the light of the situation on the world market, to adjust the refunds ; whereas, in order HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products falling within CN codes 0103 and 0203 which are listed in the Annex to Regulation (EEC) No 932/89 is hereby suspended from 12 to 16 May 1989 . Article 2 This Regulation shall enter into force on 12 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 370, 30 . 12 . 1987, p. 11, 0 OJ No L 282, 1 . 11 : 1975, p. 39. (*) OJ No L 99, 12 . 4. 1989, p. 15.